Name: Commission Regulation (EEC) No 3691/87 of 9 December 1987 amending Council Regulation (EEC) No 918/83 setting up a Community system of reliefs from customs duty
 Type: Regulation
 Subject Matter: beverages and sugar;  miscellaneous industries;  tariff policy;  organisation of teaching;  culture and religion;  research and intellectual property
 Date Published: nan

 Avis juridique important|31987R3691Commission Regulation (EEC) No 3691/87 of 9 December 1987 amending Council Regulation (EEC) No 918/83 setting up a Community system of reliefs from customs duty Official Journal L 347 , 11/12/1987 P. 0008 - 0015 Finnish special edition: Chapter 2 Volume 4 P. 0265 Swedish special edition: Chapter 2 Volume 4 P. 0265 *****ANNEX 'ANNEX I A. Books, publications and documents // // // CN code // Description // // // // // 3705 // Photographic plates and film, exposed and developed, other than cinematograph film: // ex 3705 20 00 // Microfilms of books, children's picture books and drawing or painting books, school exercise books (workbooks), crossword-puzzle books, newspapers and periodicals, printed documents or reports of a non-commercial character, and of loose illustrations, printed pages and reproduction proofs for the production of books // ex 3705 10 00 ex 3705 90 10 ex 3705 90 90 // Reproduction films for the production of books // 4903 00 00 // Children's picture, drawing or colouring books // 4905 // Maps and hydrographic or similar charts of all kinds, including atlases, wall maps, topographical plans and globes, printed: // // Other: // ex 4905 99 00 // Other: // // Maps, charts and diagrams of interest in scientific fields such as geology, zoology, botany, mineralogy, palaeontology, archaeology, ethnology, meteorology, climatology and geophysics // ex 4906 00 00 // Architectural, industrial or engineering plans and designs and reproductions thereof // 4911 // Other printed matter, including pictures and photographs: // 4911 10 // Trade advertising material, commercial catalogues and the like: // ex 4911 10 90 // Other: // // Catalogues of books and publications, being books and publications offered for sale by publishers or booksellers established outside the territory of the European Communities // // Catalogues of films, recording or other visual and auditory materials of an educational, scientific or cultural character // // Posters for the promotion of tourism and tourist publications, brochures, guidebooks, timetables, pamphlets and like publications, whether or not illustrated, including those published by private concerns, designed to encourage the public to travel outside the territory of the European Communities, including microcopies of such articles // // Bibliographical information material for distribution free of charge (1) // // Other: // 4911 99 // Other: // ex 4911 99 90 // Other: // // Loose illustrations, printed pages and reproduction proofs to be used for the production of books, including microcopies of such articles (1) // // Microcopies of books, children's picture books and drawing or painting books, school exercise books (workbooks), crossword puzzle books, newspapers and periodicals and of documents or reports of a non-commercial character (1) // // Publications designed to encourage the public to study outside the territory of the European Communities, including microcopies of such publications (1) // // Meteorological and geophysical diagrams // // // CN code // Description // // // // 9023 00 // Instruments, apparatus and models, designed for demonstrational purposes (for example, in education or exhibitions), unsuitable for other uses: // ex 9023 00 90 // Other: // // Maps and charts in relief of interest in scientific fields such as geology, zoology, botany, mineralogy, paleontology, archaeology, ethnology, meteorology, climatology and geophysics // // (1) The exemption shall not, however, apply to articles in which the advertising covers more than 25 % of the surface. In the case of publications and posters for the promotion of tourism, this percentage applies only to private commercial publicity. B. Visual and auditory materials of an educational, scientific or cultural character The articles listed in Annex II (A) produced by the United Nations or any of its specialized agencies. ANNEX II A. Visual and auditory materials of an educational, scientific or cultural character 1.2.3 // // // // CN code // Description // Beneficiary establishment or organizations // // // // 3704 00 // Photographic plates, film, paper, paperboard and textiles, exposed but not developed: // // ex 3704 00 10 // Plates and film: // // // Cinematograph film, positives, of an educational, scientific or cultural character // // ex 3705 // Photographic plates and film, exposed and developed, other than cinematograph film: // // // Of an educational, scientific or cultural character // // 3706 // Cinematograph film, exposed and developed, whether or not incorporating sound track or consisting only of sound track: // // 3706 10 // Of a width of 35 mm or more: // // // Other: // // ex 3706 10 99 // Other positives: // // // Newsreels (with or without sound track) depicting events of current news value at the time of importation, and imported up to a limit of two copies of each subject for copying purposes // // // Archival film material (with or without sound track) intended for use in connection with newsreel films // // // Recreational films particularly suited for children and young people // // // Other films of educational, scientific or cultural character // // 3706 90 // Other: // // // Other: // // // Other positives: // // ex 3706 90 51 ex 3706 90 91 ex 3706 90 99 // Newsreels (with or without sound track) depicting events of current news value at the time of importation, and imported up to a limit of two copies of each subject for copying purposes Archival film material (with or without sound track) intended for use in connection with newsreel films Recreational films particularly suited for children and young people Other films of educational, scientific or cultural character // All organizations (including broadcasting and television organizations), institutions or associations approved by the competent authorities of the Member States for the purpose of duty-free admission of these goods // 4911 // Other printed matter, including printed pictures and photographs: // // // Other: // // 4911 99 // Other: // // ex 4911 99 90 // Other: // // // Microcards or other information storage media required in computerized information and documentation services of an educational, scientific or cultural character // // // Wall charts designed solely for demonstration and education // // ex 8524 // Records, tapes and other recorded media for sound or other similarly recorded phenomena including matrices and masters for the production of records, but excluding products of Chapter 37: // // // Of an educational, scientific or cultural character // // ex 9023 00 // Instruments, apparatus and models, designed for demonstrational purposes (for example, in education or exhibitions), unsuitable for others uses: // // // Patterns, models and wall charts of an educational, scientific or cultural character, designed solely for demonstration and education // // // Mock-ups or visualizations of abstract concepts such as molecular structures or mathematical formulae // // Various // Holograms for laser projection // // // Multi-media kits // // // Materials for programmed instructions, including materials in kit form with the corresponding printed materials // // // // B. Collector's pieces and works of art of an educational, scientific or cultural character 1.2.3 // // // // CN code // Description // Beneficiary establishment or organizations // // // // Various // Collectors' pieces and works of art, not intended for sale // Galleries, museums and other institutions approved by the competent authorities of the Member States for the purpose of duty-free admission of these goods // // // ANNEX III 1.2 // // // CN code // Description // // // 4911 // Other printed matter, including printed pictures and photographs: // 4911 10 // Trade advertising material, commercial catalogues and the like: // ex 4911 10 90 // Other: // // In relief for the blind and partially sighted // 4911 91 // Other: // // Pictures, prints and photographs: // // Other: // ex 4911 91 91 // Pictures and designs: // // In relief for the blind and partially sighted // ex 4911 91 99 // Photographs: // // In relief for the blind and partially sighted // 4911 99 // Other: // ex 4911 99 90 // Other: // // In relief for the blind and partially sighted // // ANNEX IV 1.2 // // // CN code // Description // // // // // 4802 // Uncoated paper and paperboard, of a kind used for writing, printing or other graphic purposes, and punch card-stock and punch tape paper, in rolls or sheets, other than paper of heading No 4801 or 4803; hand-made paper and paperboard: // // Other paper and paperboard, not containing fibres obtained by mechanical process or of which not more than 10 % by weight of the total fibre content consists of such fibres: // ex 4802 52 00 // Weighing 40 g/m2 or more but not more than 150 g/m2 // // Braille paper // 4802 53 // Weighing more than 150 g/m2: // ex 4802 53 90 // Other: // // Braille paper // 4802 60 // Other paper and paperboard of which more than 10 % by weight of the total fibre content consists of fibres obtained by a mechanical process: // ex 4802 60 90 // Other: // // Braille paper // 4805 // Other uncoated paper and paperboard, in rolls or sheets: // 4805 60 // Other paper and paperboard, weighing 150 g/m2 or less: // ex 4805 60 90 // Other: // // Braille paper // 4805 70 // Other paper and paperboard, weighing more than 150 g/m2 but less than 225 g/m2: // ex 4805 70 90 // Other: // // Braille paper // 4805 80 // Other paper and paperboard, weighing 225 g/m2 or more: // ex 4805 80 90 // Other: // // Braille paper // 4823 // Other paper, paperboard, cellulose wadding and webs of cellulose fibres, cut to size or shape; other articles of paper pulp, paper, paperboard, cellulose wadding or webs of cellulose fibres: // // Other paper and paperboard, of a kind used for writing, printing or other graphic purposes: // 4823 59 // Other: // ex 4823 59 90 // Other: // // Braille paper // ex 6602 00 00 // Walking-sticks, seat-sticks, whips, riding-crops and the like: // // White canes for the blind and partially sighted // ex 8469 // Typewriters and word-processing machines: // // Adapted for use by the blind and partially sighted // ex 8471 // Automatic data-processing machines and units thereof; magnetic or optical readers, machines for transcribing data onto data media in coded form and machines for processing such data, not elsewhere specified or included: // // Equipment for the mechnaical production of braille and recorded material for the blind // ex 8519 // Turntables (record-decks), record-players, cassete-players and other sound reproducing apparatus, not incorporating a sound recording device: // // Record-players and cassette players specialy designed or adapted for the blind and partially sighted // // // CN code // Description // // // // ex 8524 // Records, tapes and other recorded media for sound or other similarly recorded phenomena, including matrices and masters for the production of records, but excluding products of Chapter 37: // // Talking books // // Magnetic tapes and cassettes for the production of Braille and talking books // 9013 // Liquid crystal devices not constituting articles provided for more specifically in other headings; lasers, other than laser diodes; other optical appliances and instruments, not specified or included elsewhere in this chapter: // ex 9013 80 00 // Other devices, appliances and instruments: // // Television enlargers for the blind and partially sighted // 9021 // Orthopaedic appliances, including crutches, surgical belts and trusses; splints and other fracture appliances; artificial parts of the body; hearing aids and other appliances which are worn or carried, or implanted in the body, to compensate for a defect or disability: // 9021 90 // Other: // ex 9021 90 90 // Other: // // Electronic orientator and obstacle detector appliances for the blind and partially sighted // // Television enlargers for the blind and partially sighted // // Electronic reading machines for the blind and partially sighted // 9023 00 // Instruments, apparatus and models, designed for demonstrational purposes (for example, in education or exhibitions), unsuitable for other uses: // ex 9023 00 90 // Other: // // Teaching aids and apparatus specifically designed for the use of the blind and partially sighted // ex 9102 // Wrist-watches, pocket-watches and other watches, including stop-watches, other than those of heading No 9101: // // Braille watches with cases other than of precious metals // 9504 // Articles for funfair, table or parlour games, including pintables, billiards, special tables for casino games and automatic bowling alley equipment: // 9504 90 // Other: // ex 9504 90 90 // Other: // // Tables games and accessories specially adapted for the use of the blind and partially sighted // Various // All other articles specially designed for the education, scientific or cultural advancement of the blind and partially sighted' // //